 In the Matter of RADIO CORPORATION or AMERICA, RCA VICTOR DIVI-SION, LANCASTER PLANT, EMPLOYERandPLANT PROTECTION UNION,PETITIONERCaseNo. 4 RC-252.Decided February14,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyof&rmed.lPursuant to the provisions of Section 3 (b) of the Act the Boardhas delegated its power in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, and United Electrical, Radio and Machine Work-ers of America, CIO, and its Local 124, hereinafter together called theIntervenor,are labor organizations claiming torepresent employeesof the Employer.23.The question concerning representation :Following a Board Decision and Direction of Election,' the Inter-venor was certified on May 15, 1946, as the collective bargaining rep-resentative for all production and maintenance employees, includingwatchmen, at the Employer's Lancaster plant.Pursuant to this cer-tification, the Intervenor entered intoa seriesof contracts with theIUnited Electrical, Radio and Machine Workers of America, CIO,and its Local 124, fileda motion at the hearing to interveneThe hearing officer referred this motion to the BoardAs these organizations were parties to a current contract with the Employer, they wereentitled to intervene,despite non-compliance with the filing requirements of Section 9 (f),(g), and (h) of the Act. The motion is hereby granted.Matter of American Chain & CableCo, 77 N. L R. B.850.The hearing officer permitted these organizations to participatefully at the hearing.*Chairman Herzog and Members Reynolds and Gray.2 The Petitioneris an unaffiliated labor organization admitting to membership only guardsemployed by Radio Corporation of America.3Matter of Radio Corporation of America,RCA Victor Division,66 N. L.R. B. 162.81 N. L. R. B., No. 115.643829595-50-vol. 81-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer, including a "National Agreement" which, together witha supplementary local agreement covering the Lancaster plant, wasexecuted on August 15, 1947, was to continue in effect until October7, 1949, and was automatically renewable for yearly periods there-after in the absence of notice to terminate given at least 60 daysbefore the end of the current term.On July 6, 1948, 15 months be-fore the initial term of this contract was to expire, the Employer andthe Intervenor agreed to sign a new contract predated to June 30,1948, incorporating all the provisions of the August 15, 1947, contractand its supplements, but with certain modifications and amendments.A few days later, a new "National Agreement," together with newlocal supplements, predated to June 30, 1948, went into effect.Thenew contract contained many substantive changes, including a newtermination date of June 1, 1950.On September 2, 1948, Petitionerfiled its petition herein, seeking to represent a unit of all plant guards4employed at the Lancaster plant.The Employer and the Intervenor moved to dismiss the petition onthe ground that their contract of August 15, 1947, as supplementedby their contract of June 30, 1948, is a bar to a present determinationof representatives.The motions are hereby denied for the reasonsgiven below.The 1948 contract was executed before the "Mill B" or operativedate of the automatic renewal clause of the 1947 contract, and ex-tended the expiration date of that contract from October 7, 1949, toJune 1, 1950.We have held that a contract prematurely extendingan existing contract does not bar a rival union's claim to representa-tion made known to the Employer before the "Mill B" date of theold contract and followed by a petition filed in due course.5TheIntervenor, citing language in some of the Board's earlier decisions,°contends that the "premature extension" doctrine is inapplicable here,because the rule can be applied only when the new contract extendsthe termination date of the old contract for a period as long as, orlonger than, the term of the old contract.We find this contentionto be without merit.The Board has, in fact, consistently applied4 The parties stipulatedthat the unitof plant guardsrequestedin the petition coversthe employees referred to as watchmen in the 1946 certification and contracts basedthereon.Matter of Radiant Lamp Corporation,74 N.L.R. B. 1338;Matter of Atlas PowderCompany,71 N. L.It .B. 723.6 E.g.Matter of Virginia-Lincoln Corporation,63 N. L. R. B. 590, in which the Boardsaid,in part:"..the premature extension of a contract or reasonable durationforanother like perioddoes not operate as a bar to a claim of representation made prior to theexpiration date of the extended contract."(Emphasis supplied.) RADIO CORPORATION OF AMERICA645the doctrine without regard to whether the new contract was for ashorter term than the old contract before extension.'The Intervenor also contends that the petition was filed so far inadvance of the "Mill B" date (August 8, 1949) of the 1947 contractthat it should be dismissed for untimeliness. If the 1947 contractwere still in effect with its original termination date of October 7,1949, this petition would perhaps be dismissed without prejudice torefiling at some time closer to the "Mill B" date of that contract.Buthere the Employer and Intervenor chose to abandon their 1947 con-tract by changing its provisions substantially and extending its ter-mination date before its expiration. In these circumstances, we donot believe that it would promote stability in bargaining relations todismiss the present petition, even though without prejudice to thefiling of a new petition at an appropriate later time.As the old con-tract is no longer in effect, and the new contract does not, under Boardprecedent, foreclose a determination of representatives upon a petitiontimely filed, we find that neither contract is a bar to this proceeding.aWe find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that all plant guards employed at the Employer's Lan-caster plant, excluding supervisors as defined by the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Radio Corporation of America,RCA Victor Division, Lancaster Plant, an election by secret ballotshall be conducted as early as possible but not later than 30 days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, as amended, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employed*Matter of Radiant Lamp Corporation,supra(old contract was for 11-month term ; newcontract extended term for additional3 months);Matter of Continental Can Company, Inc.,73 N. L.R. B. 1375(old contract was for2 years ; new contract extendedterm foradditional9 months).eMatter of Aluminum Company of America,80 N. L R.B. 206.As the Intervenorhas not compliedwith theregistration and filing requirements ofSection 9(f), (g), and(h) of the amendedAct, we shallnot place its name on theballot herein. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDduring the pay-roll period immediately preceding the date of thisDirection of Election,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off,but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,and also excluding employees on strike who arenot entitled to reinstatement,to determine whether or not they desireto be represented by Plant Protection Union for the purposes of col-lective bargaining.